DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendments filed January 13, 2022 and the Request for Continued Examination filed February 24, 2022 have been entered.  Claims 1, 6, 7, 10, 11 and 13 have been amended.  Claims 1-13 are currently pending in the application.
Applicant argues on pages 8 and 9 of Applicant's remarks that the currently cited prior art references of Scheuch (EP 1031302 A2) in view of Rawls-Meehan (U.S. Publication No. 2017/0156507) do not disclose, teach or suggest the newly amended subject matter of two zones having a first a second channel density.  However, a new rejection has been made with the cited art of Hoffman (U.S. Patent No. 6,061,856) in view of Rawls-Meehan as discussed in the rejection below.
Applicant argues on pages 4-7 of Applicant's remarks that there would be no motivation to combine the teaching of tubular foam springs of Rawls-Meehan with the disclosure of open channels of Scheuch.  Specifically, Applicant argues that Scheuch discloses the foam inserts as being able to be removed from the side of the open channels and cleaned, while Rawls-Meehan notes that a method of containment may be used to assure that the preferred orientation of the foam springs does not change, and that all embodiments of Rawls-Meehan shows fully enclosed sides.  To the extent that this argument may be applied to the currently cited references of Hoffman in view of Rawls-Meehan, Examiner respectfully disagrees, as Rawls-Meehan is not cited for the method of containment of the foam springs but rather for the foam springs.  While Rawls-Meehan discusses methods of containment where the foam springs are surrounded on all sides by foam, Rawls-Meehan does not preclude open 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (U.S. Patent No. 6,061,856) in view of Rawls-Meehan et al. (U.S. Publication No. 2017/0156507), hereinafter referred to as Rawls-Meehan.
Regarding claim 1, Hoffman discloses a mattress 10, comprising:  a first layer 11 comprising  a first and second zone (where each zone may be considered the regions of the mattress corresponding to different parts of the body, see Col. 3, lines 45-67, where the two 
Rawls-Meehan teaches a plurality of tubular foam springs 18 disposed in each channel 134 (Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman with a plurality of tubular foam springs disposed in each channel as taught by Rawls-Meehan, because doing so would merely amount to a simple substitution of one known element (inserts 13 of Hoffman, Figure 1) for another (the tubular foam springs of Rawls-Meehan), that would not provide unexpected results, as both the mattresses of Hoffman and Rawls-Meehan provide inserts of varying properties so an individual user can create a customizable comfort level in the mattress (see Hoffman, Col. 3, lines 28-36, and Rawls-Meehan, paragraph 0066).  Additionally, the foam springs of Rawls-Meehan provide a marking/labeling system that allows a user to easily ascertain the comfort level provided by KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Furthermore, to the extent it may be argued that Hoffman does not adequately disclose a first and second zone and wherein the channels in the first zone are positioned to have a first channel density and the channels in the second zone are positioned to have a second channel density different from the first channel density, it would nevertheless be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman with a first and second zone and wherein the channels in the first zone are positioned to have a first channel density and the channels in the second zone are positioned to have a second channel density different from the first channel density.  Hoffman discusses that the number and arrangement of the bores or elongated holes 12 can be freely selected depending upon the material and degree of hardness of the individual components and depending upon the use and that the elongated holes 12 can be very precisely arranged and not necessarily at uniform spacing (Col. 3, lines 45-67).  It would be within the level of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of channels 12 and the spacing between them in order to provide an effective and customized feel to a user, such as by providing channels 12 in specific locations corresponding to the shoulder, pelvic, and foot regions of a user, and increasing or decreasing the amount of channels and the distance between them in each of these locations to precisely correspond to a user’s preferences, needs, or specific anatomy (Col. 3, lines 45-67).  Additionally, Hoffman discusses 
Regarding claim 2, Hoffman, as modified, discloses the subject matter as discussed above with regard to claim 1.  Hoffman, as modified, does not disclose a comfort layer disposed above the first layer.
Rawls-Meehan teaches a comfort layer 122 disposed above the first layer 116 (Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Hoffman, as modified, with a comfort layer disposed above the first layer as taught by Rawls-Meehan, because the comfort layer of Rawls-Meehan provides for an additional cushioning layer of visco-elastic foam to the top of the mattress (paragraph 0060, where the layer 22 can be a variety of different including a viscoelastic foam, and see paragraph 0095 where the mattress 100 of Figure 7 is structurally and functionally similar to mattress 10 of Figure 1, where layer 22 corresponds in structure and function to layer 122).
Regarding claim 3, Hoffman, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2.  Hoffman, as modified, further discloses wherein the comfort layer 122 comprises a foam (see Rawls-Meehan, paragraph 0060, where the layer 22 can be a variety of different including a viscoelastic foam, and see paragraph 0095 where the mattress 100 of Figure 7 is structurally and functionally similar to mattress 10 of Figure 1, where layer 22 corresponds in structure and function to layer 122).
Regarding claim 4, Hoffman, as modified, discloses the subject matter as discussed above with regard to claims 1-3.  Hoffman, as modified, further discloses wherein the foam is a viscoelastic foam (see Rawls-Meehan, paragraph 0060, where the layer 22 can be a variety of different including a viscoelastic foam, and see paragraph 0095 where the mattress 100 of 
Regarding claim 5, Hoffman, as modified, discloses the subject matter as discussed above with regard to claim 1.  Hoffman, as modified, further discloses wherein the first layer 11 comprises a non-viscoelastic foam (see Hoffman, paragraph Col. 2, lines 48-56, where the base member may comprise latex or polyurethane).
Regarding claim 6, Hoffman, as modified, discloses the subject matter as discussed above with regard to claim 1.  Hoffman, as modified, further discloses wherein the first zone (defined by two adjacent channels 12, see Hoffman, Figure 1) has a first density of tubular foam springs in each channel 2 (see Hoffman, Col. 3, lines 28-36, where density in an inherent property of the foam, where the inserts 13 may have different mechanical properties including hardness, and paragraph 0026 and see Rawls-Meehan, Figure 7, which is cited, as disclosed above for the foam springs 118, where the firmness of the foam springs 118 is discussed in paragraph 0101, and the relationship of density to firmness of the springs 118 is discussed in paragraph 0074); and the second zone (defined by the other of two adjacent channels 12, see Hoffman, Figure 1) has a second density of tubular foam springs 18 in each channel (see Hoffman, Col. 3, lines 28-36, where density in an inherent property of the foam, where the inserts 13 may have different mechanical properties including hardness, and see Rawls-Meehan, Figure 7, which is cited, as disclosed above for the foam springs 118, where the firmness of the foam springs 118 is discussed in paragraph 0101, and the relationship of density to firmness of the springs 118 is discussed in paragraph 0074); and the first density of tubular foam springs 18 differs from the second density of tubular foam springs 18 (see Hoffman, Col. 3, lines 28-36, where density in an inherent property of the foam, where the inserts 13 may have different mechanical properties including hardness, and paragraph 0026 where each channel 2, 3, and 4 
Regarding claim 7, Hoffman discloses a mattress 10, comprising: a first layer 11 comprising  a first and second zone (where each zone may be considered the regions of the mattress corresponding to different parts of the body, see Col. 3, lines 45-67, where the two zones may be interpreted to be the channels 12 corresponding with the upper half and lower half, respectively, where four channels 12 are illustrated in Figure 1), with each zone having at least two channels 12 extending laterally from a first side of the layer 11 to an opposite side of the layer 11, wherein the channel 12 is open on the first side and is open on the opposite side (Figures 1 and Col. 3, lines 21-36) and wherein the channels 12 in the first zone (corresponding to the shoulder region, Col. 3, lines 45-67) are positioned to have a first channel density and the channels in the second zone (corresponding to the pelvic region, Col. 3, lines 45-67) are positioned to have a second channel density different from the first channel density (see Col. 3, lines 45-67 where, although the channels 12 are illustrated as four evenly spaced channels, the channels do not necessarily need to be uniformly spaced, and the channels 12 may be precisely arranged in order to underlie specific areas of the user, resulting in different channel density for each zone), and a foam spring 13 disposed in each channel.  Hoffman does not disclose a plurality of tubular foam springs disposed in each channel; and a mattress foundation disposed under the mattress.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman with a plurality of tubular foam springs disposed in each channel, and a mattress foundation disposed under the mattress as taught by Rawls-Meehan, because doing so would merely amount to a simple substitution of one known element (inserts 13 of Hoffman, Figure 1) for another (the tubular foam springs of Rawls-Meehan), that would not provide unexpected results, as both the mattresses of Hoffman and Rawls-Meehan provide inserts of varying properties so an individual user can create a customizable comfort level in the mattress (see Hoffman, Col. 3, lines 28-36, and Rawls-Meehan, paragraph 0066).  Additionally, the foam springs of Rawls-Meehan provide a marking/labeling system that allows a user to easily ascertain the comfort level provided by each foam spring (paragraph 0068), and allow the density of the springs to vary across the width of a mattress (see paragraph 0048 and Figure 7, where pink and blue foam springs 18 are positioned in an alternating pattern, where pink is a medium firmness/density, and blue is a high firmness/density, and green and yellow springs that are more firm than the blue and pink springs, paragraph 0099). In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.  Additionally, the foundation of Rawls-Meehan would allow a user to adjust an inclination of the mattress and raise the foot and head sections of the bed through the use of actuators and user controls (paragraph 0115).
Furthermore, to the extent it may be argued that Hoffman does not adequately disclose a first and second zone and wherein the channels in the first zone are positioned to have a first 
Regarding claim 8, Hoffman, as modified, discloses the subject matter as discussed above with regard to claim 7.  Hoffman, as modified, does not disclose a comfort layer disposed above the first layer.
Rawls-Meehan teaches a comfort layer 122 disposed above the first layer 116 (Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Hoffman, as modified, with a comfort layer 
Regarding claim 9, Hoffman, as modified, discloses the subject matter as discussed above with regard to claim 7.  Hoffman, as modified, further discloses wherein the first layer 11 comprises a non-viscoelastic foam (see Hoffman, paragraph Col. 2, lines 48-56, where the base member may comprise latex or polyurethane).
Regarding claim 10, Hoffman, as modified, discloses the subject matter as discussed above with regard to claim 7.  Hoffman, as modified, further discloses wherein the first zone (defined by two adjacent channels 12, see Hoffman, Figure 1) has a first density of tubular foam springs in each channel 2 (see Hoffman, Col. 3, lines 28-36, where density in an inherent property of the foam, where the inserts 13 may have different mechanical properties including hardness, and paragraph 0026 and see Rawls-Meehan, Figure 7, which is cited, as disclosed above for the foam springs 118, where the firmness of the foam springs 118 is discussed in paragraph 0101, and the relationship of density to firmness of the springs 118 is discussed in paragraph 0074); and the second zone (defined by the other of two adjacent channels 12, see Hoffman, Figure 1) has a second density of tubular foam springs 18 in each channel (see Hoffman, Col. 3, lines 28-36, where density in an inherent property of the foam, where the inserts 13 may have different mechanical properties including hardness, and see Rawls-Meehan, Figure 7, which is cited, as disclosed above for the foam springs 118, where the firmness of the foam springs 118 is discussed in paragraph 0101, and the relationship of density to firmness of 
Regarding claim 11, Hoffman discloses a mattress 10, comprising: a first layer 11 comprising  a first and second zone (where each zone may be considered the regions of the mattress corresponding to different parts of the body, see Col. 3, lines 45-67, where the two zones may be interpreted to be the channels 12 corresponding with the upper half and lower half, respectively, where four channels 12 are illustrated in Figure 1), with each zone having at least two channels 12 extending laterally from a first side of the layer 11 to an opposite side of the layer 11, wherein the channel 12 is open on the first side and is open on the opposite side (Figures 1 and Col. 3, lines 21-36) and wherein the channels 12 in the first zone (corresponding to the shoulder region, Col. 3, lines 45-67) are positioned to have a first channel density and the channels in the second zone (corresponding to the pelvic region, Col. 3, lines 45-67) are positioned to have a second channel density different from the first channel density (see Col. 3, lines 45-67 where, although the channels 12 are illustrated as four evenly spaced channels, the channels do not necessarily need to be uniformly spaced, and the channels 12 may be precisely 
Rawls-Meehan teaches a plurality of tubular foam springs 18 disposed in each channel 134 (Figure 7) and a comfort layer 122 disposed above the first layer 116 (Figure 7 and paragraph 0060, where the layer 22 can be a variety of different including a viscoelastic foam, and see paragraph 0095 where the mattress 100 of Figure 7 is structurally and functionally similar to mattress 10 of Figure 1, where layer 22 corresponds in structure and function to layer 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoffman with a plurality of tubular foam springs disposed in each channel, and a viscoelastic foam layer disposed directly above the first layer as taught by Rawls-Meehan, because doing so would merely amount to a simple substitution of one known element (inserts 13 of Hoffman, Figure 1) for another (the tubular foam springs of Rawls-Meehan), that would not provide unexpected results, as both the mattresses of Hoffman and Rawls-Meehan provide inserts of varying properties so an individual user can create a customizable comfort level in the mattress (see Hoffman, Col. 3, lines 28-36, and Rawls-Meehan, paragraph 0066).  Additionally, the foam springs of Rawls-Meehan provide a marking/labeling system that allows a user to easily ascertain the comfort level provided by each foam spring (paragraph 0068).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Furthermore, to the extent it may be argued that Hoffman does not adequately disclose a first and second zone and wherein the channels in the first zone are positioned to have a first 
Regarding claim 12, Hoffman, as modified, discloses the subject matter as discussed above with regard to claim 11.  Hoffman, as modified, further discloses wherein the first layer 11 comprises a non-viscoelastic foam (see Hoffman, paragraph Col. 2, lines 48-56, where the base member may comprise latex or polyurethane).
Regarding claim 13, Hoffman, as modified, discloses the subject matter as discussed above with regard to claim 11.  Hoffman, as modified, further discloses wherein the first zone 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673